department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c of f i c e of of f i c e of c h i e f c ou n s e l c h i e f c ou n s e l date number release date uilc cc ita b04 scaf-104744-02 internal_revenue_service national_office significant service_center advice memorandum for jillena warner from associate area_counsel cc sb lou heather c maloy associate chief_counsel income_tax accounting subject request for significant service_center advice form 1099-c guidance this significant service_center advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this significant service_center advice should not be cited as precedent issue how should a taxpayer seek relief when he she has reported income from the cancellation of a consumer debt and in a subsequent year makes a repayment on the debt conclusion a taxpayer who includes reports income_from_discharge_of_indebtedness but who later repays the debt may file a claim_for_refund for the year the income was reported facts in a typical situation a cash_basis individual taxpayer defaulted on a consumer credit obligation although the debt was not formally forgiven or compromised the creditor pursuant to sec_1_6050p-1 of the income_tax regulations issued form 1099-c to the taxpayer the taxpayer included the amount in income for that year the taxpayer paid the debt in a later year either voluntarily or because of enforced collection action by the creditor scaf-104744-02 law and analysis sec_61 provides that gross_income includes income_from_discharge_of_indebtedness sec_6050p requires certain financial entities to report discharges of indebtedness of dollar_figure or more during any calendar_year under sec_1_6050p-1 discharge_of_indebtedness must be reported if one of eight identifiable events occurs the regulations make it clear that if one of the identifiable events has occurred a discharge_of_indebtedness is deemed to have occurred s olely for purposes of the reporting requirements whether or not an actual discharge_of_indebtedness has occurred the eight identifiable events specified in the regulations include a decision to discontinue collection activity by the creditor and the expiration of the non-payment testing_period under sec_1_6050p-1 there is a rebuttable_presumption that an identifiable_event under the regulations has occurred during a calendar_year if a creditor has not received a payment on an indebtedness at any time during a testing_period ending at the close of the year the testing_period is a 36-month period increased by times during which the creditor is precluded from engaging in collection by a stay in bankruptcy or a similar bar under state or federal_law the timing requirements discussed above are for reporting purposes only and do not automatically mean that the debtor must take the amounts reported into income in the year in question while in most cases the amounts are required to be taken into income under sec_451 in the same year that they are required to be reported by the creditor they do not have to be generally income_from_discharge_of_indebtedness must be taken into income when there is an identifiable_event 88_tc_435 when a debt has been canceled or discharged depends on the substance of the transaction and is determined on the facts and circumstances of each case id miller trust v commissioner 76_tc_191 60_tc_535 randolph v commissioner tcmemo_2000_248 events that can trigger cancellation_of_indebtedness_income can include such events as a formal settlement agreement 345_fsupp_486 n d ala aff’d 492_f2d_1096 5th cir rivera v commissioner tcmemo_1993_609 the abandonment of security 88_tc_435 carlins v commissioner tcmemo_1988_79 a unilateral discharge by a creditor waterhouse v commissioner tcmemo_1994_467 and the entry of an scaf-104744-02 item on corporate books schneller v commissioner tcmemo_1996_62 aff’d without published opinion 129_f3d_1265 6th cir taxpayers who have not reported income reported on form 1099-c have been required to include those amounts see eg johnson v commissioner tcmemo_1999_162 stoddard v commissioner tcmemo_2002_31 rinehart v commissioner tcmemo_2002_71 under the facts presented the debt survived as a legally enforceable obligation under the case law this would not be enough to stop the triggering of income for the debtor because under cozzi the debt is viewed as having been discharged the moment it becomes clear that it will never have to be paid t c pincite however if the particular facts and circumstances presented demonstrate that it was not clear in the year for which the form 1099-c was issued that the amounts would never be repaid then the taxpayer did not realize cancellation_of_indebtedness_income in that year and is entitled to a refund those facts and circumstances could include but are not limited to the creditor issuing a form 1099-c despite the fact that the debtor made payments within the testing_period payment of the entire liability in a later year would support a conclusion that the original amount reported should not have been included in income the proper amount that should have been included if the taxpayer later partially paid the liability would depend on the particular facts in question accordingly the taxpayer may file an amended_return if the period of limitations for filing a claim_for_refund is open we considered whether sec_1341 could apply instead of requiring that a claim_for_refund be filed for the year of inclusion sec_1341 which was enacted in response to 340_us_590 pertains to the computation of tax for the year in which a taxpayer repays amounts received under a claim of right taxpayers who qualify under sec_1341 are permitted to pay the lesser_of the tax for the year of repayment computed with the allowable repayment deduction or the tax for the year of repayment computed without the repayment deduction minus the decrease in tax for the prior taxable_year that would result solely from the exclusion of the item from gross_income for the prior taxable_year the effect of the provision is to give the taxpayer the equivalent of a refund without interest for the year of inclusion if the taxpayer is advantaged thereby sec_1341 applies only if the amount of any allowable deduction exceeds dollar_figure we do not believe that sec_1341 applies to this situation because sec_1341 applies only to situations in which it appears that the taxpayer has an unrestricted right to the income we do not believe that it applies when a taxpayer fails to pay a debt and it becomes apparent that the debt will never be paid in such a situation the taxpayer does not have a right to the income and in fact still legally owes the debt to the creditor notwithstanding the issuance of form 1099-c second a condition to application of sec_1341 is that the taxpayer would otherwise be entitled to a deduction for the repayment deductions for repayments of amounts included in scaf-104744-02 income under a claim of right must be deductible under some other section of the code see revrul_69_115 1969_1_cb_50 repayment of excess salary revrul_65_254 1965_2_cb_50 repayment of embezzled amounts and revrul_82_74 1982_1_cb_110 deduction permitted on repayment of insurance proceeds because payments of personal loans are generally not deductible under any provision of the code a taxpayer who takes an amount into income because of a cancellation of indebtedness and who later paid that amount cannot deduct the payment case development hazards and other considerations we are concerned about your point that the remedy of allowing encouraging a claim_for_refund would not apply if a taxpayer paid the debt after the expiration of the period of limitations for claiming a refund for the original year of inclusion because we do not believe that sec_1341 applies we considered allowing a deduction in the year of debt payment but not allowing taxpayers to recompute their liabilities under sec_1341 there may be a reverse tax_benefit_rule in which a cash_basis taxpayer who properly took an amount into income based on a transaction rather than a payment would be entitled to a deduction upon reversal of the transaction ie payment of the prior amount included in income if that were the case the statute_of_limitations would not constitute a bar to the deduction in 460_us_370 the supreme court rejected the argument that the tax_benefit_rule only applied to recoveries on the contrary it is to approximate the results produced by a tax system based on transactional rather than annual accounting id pincite this rationale if extended could support a deduction in the year of payment allowing a deduction in the year of payment to the extent of the payment might be an attractive solution to this problem we note however that discharge_of_indebtedness income is one of the few if any items of income that are taxable to cash_basis taxpayers without actual receipt of either cash or property this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
